DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The foreign priority date listed on the Application Data Sheet (ADS) for this application is inconsistent with the date listed on the foreign priority document. According to MPEP 601.05(a)(III) and 37 CFR 1.76(d)(1)(i), the most recent application data sheet will govern with respect to foreign priority claims. The date listed on the ADS is 2020-06-28, whereas the date listed on the foreign priority document is 2019-06-28. Applicant should correct and update the ADS as prescribed in MPEP 601.05(a)(II) and 37 CFR 1.76(c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0210841 A1 (“Song”).
Regarding claim 1, Song teaches a method of controlling display of a display device including a backlight unit and a display panel (Abstract), wherein the backlight unit includes a plurality of backlight partitions ([20]-[21]), each of which is independently driven ([20]-[21], [23]), and the display panel includes a plurality of display partitions in one-to-one correspondence with the backlight partitions ([20]-[21]), the method comprising:
causing the display panel to display a test image, wherein each pixel of the test image has a same gray value ([20]-[21], [24], [31]);
acquiring a luminance of each display partition of the display panel ([20]-[21]);
determining a compensation coefficient according to the luminance of each display partition ([20]-[22]);
adjusting backlight data of the backlight partition according to the compensation coefficient to obtain adjusted backlight data of each backlight partition ([20]-[23]); and
providing the adjusted backlight data to the backlight unit for display by the display panel ([20]-[23], [25]-[28]).
Regarding claim 20, Song teaches a computer-readable storage medium having stored thereon computer program instructions ([16]), which, when executed by a processor, cause the processor to perform the method ([16]) according to claim 1
Claims 1, 9-10, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0348001 A1 (“Shi”).
Regarding claim 1, Shi teaches a method of controlling display of a display device including a backlight unit and a display panel (Abstract), wherein the backlight unit includes a plurality of backlight partitions (Abstract), each of which is independently driven ([62]), and the display panel includes a plurality of display partitions in one-to-one correspondence with the backlight partitions (Abstract, [44]), the method comprising:
causing the display panel to display a test image, wherein each pixel of the test image has a same gray value ([38]);
acquiring a luminance of each display partition of the display panel ([39]);
determining a compensation coefficient according to the luminance of each display partition ([40]);
adjusting backlight data of the backlight partition according to the compensation coefficient to obtain adjusted backlight data of each backlight partition ([71]-[75]); and
providing the adjusted backlight data to the backlight unit for display by the display panel ([71]-[75]).
Regarding claim 9, Shi teaches wherein that acquiring the luminance of each display partition of the display panel comprises:
acquiring a panel image of the display panel ([48]-[49]);
dividing the panel image into a plurality of panel image partitions in one-to-one correspondence with the display partitions ([44]-[45], [48]-[49]);
for each panel image partition, calculating an average of gray values of all pixels in the panel image partition ([49]); and
taking the average as the luminance of the display partition corresponding to the panel image partition ([49]).
Regarding claim 10, Shi teaches an apparatus (Abstract; Fig. 2 at 300) for controlling display of a display device including a backlight unit (Abstract; Fig. 2 at 100) and a display panel (Abstract; Fig. 2 at 200), wherein the backlight unit includes a plurality of backlight partitions (Abstract), each of which is independently driven ([62]), and the display panel includes a plurality of display partitions in one-to-one correspondence with the backlight partitions (Abstract, [44]), the apparatus comprising:
one or more processors ([13], [16]);
a memory coupled to the processor and storing computer program instructions ([13], [16]), wherein the computer program instructions, when executed by the processor, cause the apparatus ([13], [16]) to:
cause the display panel to display a test image, wherein each pixel of the test image has a same gray value ([38]);
acquire a luminance of each display partition of the display panel ([39]);
determine a compensation coefficient according to the luminance of each display partition ([40]);
adjust backlight data of the backlight partition according to the compensation coefficient to obtain adjusted backlight data of each backlight partition ([71]-[75]); and
provide the adjusted backlight data to the backlight unit for display by the display panel ([71]-[75]).
Regarding claim 18, Shi teaches wherein that acquiring the luminance of each display partition of the display panel comprises:
acquiring a panel image of the display panel ([48]-[49]);
dividing the panel image into a plurality of panel image partitions in one-to-one correspondence with the display partitions ([44]-[45], [48]-[49]);
for each panel image partition, calculating an average of gray values of all pixels in the panel image partition ([49]); and
taking the average as the luminance of the display partition corresponding to the panel image partition ([49]).
Regarding claim 19, Shi teaches a display apparatus (Abstract; Fig. 2), comprising: a display device (Abstract; Fig. 2 at 100 + 200); and the apparatus according to claim 10 (see citations for claim 10 above), coupled to the display device (Abstract).
Regarding claim 20, Shi teaches a computer-readable storage medium having stored thereon computer program instructions ([16]), which, when executed by a processor, cause the processor to perform the method ([16]) according to claim 1 (see citations for claim 1, above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0210841 A1 (“Song”) and duplication of parts.
Regarding claim 10, Song teaches an apparatus for controlling display of a display device including a backlight unit and a display panel (Abstract), wherein the backlight unit includes a plurality of backlight partitions ([20]-[21]), each of which is independently driven ([20]-[21], [23]), and the display panel includes a plurality of display partitions in one-to-one correspondence with the backlight partitions ([20]-[21]), the apparatus comprising:
one or more processors ([8], [22]);
a memory coupled to the processor and storing computer program instructions ([8], [22]), wherein the computer program instructions, when executed by the processor, cause the apparatus to:
determine a compensation coefficient according to the luminance of each display partition ([20]-[22]);
adjust backlight data of the backlight partition according to the compensation coefficient to obtain adjusted backlight data of each backlight partition ([20]-[23]); and
provide the adjusted backlight data to the backlight unit for display by the display panel ([20]-[23], [25]-[28]).
Song also teaches to cause the display panel to display a test image, wherein each pixel of the test image has a same gray value ([20]-[21], [24], [31]);
acquire a luminance of each display partition of the display panel ([20]-[21]);
Song does not expressly teach that these steps are performed by processors. However, as noted above, Song does teach that other steps are performed by processors and one of ordinary skill in the art would recognize the suggestion that other steps could and likely should be performed by processors also. The motivation is to implement the steps of the invention.
Note that Song does not expressly teach memory storing computer instructions, wherein the computer instructions are executed by the processor to perform the aforementioned steps. However, computer instructions stored in memory are an inherent feature of processors that perform steps and are therefore inherently taught by Song’s inclusion of processors.
Regarding claim 19, Song further teaches a display apparatus ([29], [34]), comprising: a display device ([29], [34]); and the apparatus according to claim 10 (see citations for claim 10, above), coupled to the display device ([29], [34]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0210841 A1 (“Song”) as applied to claim 1 above, and further in view of duplication of parts.
Song teaches a computer-readable storage medium and a processor ([8], [22]). Song does not expressly teach that all the steps are performed by processors. However, Song does teach that certain steps are performed by processors {determining a compensation coefficient according to the luminance of each display partition ([20]-[22]); adjusting backlight data of the backlight partition according to the compensation coefficient to obtain adjusted backlight data of each backlight partition ([20]-[23]); and providing the adjusted backlight data to the backlight unit for display by the display panel ([20]-[23], [25]-[28])} and one of ordinary skill in the art would recognize the suggestion that other steps could and likely should be performed by processors also. The motivation is to implement the steps of the invention.
Note that Song does not expressly teach storage media storing computer instructions, wherein the computer instructions are executed by the processor to perform the aforementioned steps. However, computer instructions stored in memory are an inherent feature of processors that perform steps and are therefore inherently taught by Song’s inclusion of processors.

Allowable Subject Matter
Claims 2-8 and 11-17 are subject to objection as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. Claims 2-8 and 11-17 are not anticipated or rendered obvious by the prior art cited above, in the full context of their parent claims.

Response to Arguments
Applicant’s amendments have successfully addressed the objections to claims 2-8 . Those objections have been withdrawn.
Applicant’s amendments have successfully addressed the rejections of claims 2-8 and 11-17 under 35 USC 112(b). Those rejections have been withdrawn.
Applicant's arguments regarding the priority date of US 2019/0348001 A1 (“Shi”) have been fully considered but they are not persuasive without further action by the Applicant. The foreign priority date listed on the Application Data Sheet (ADS) for this application is inconsistent with the date listed on the foreign priority document. According to MPEP 601.05(a)(III) and 37 CFR 1.76(d)(1)(i), the most recent application data sheet will govern with respect to foreign priority claims. The date listed on the ADS is 2020-06-28, whereas the date listed on the foreign priority document is 2019-06-28. Applicant should correct and update the ADS as prescribed in MPEP 601.05(a)(II) and 37 CFR 1.76(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692